IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

J.K.J. AND J.A.J.,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellants,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3582

L.L.L.S.,

      Appellee.


_____________________________/

Opinion filed November 9, 2016.

An appeal from the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Brian Norback of Legal Services of North Florida, Inc., Fort Walton Beach, for
Appellants.

Daniel W. Uhlfelder of Daniel W. Uhlfelder, P.A., Santa Rosa Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., JAY and WINSOR, JJ., CONCUR.